                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 CHAYA JONES,

            Plaintiff,

            v.                                            Case No. 19-2131-JAR-JPO

 TWAKISH JONES, ET AL.,

            Defendants.


                 ORDER ADOPTING REPORT AND RECOMMENDATION

       Fourteen days having passed, and no written objections being filed to the proposed

findings and recommendations filed by Magistrate Judge James P. O’Hara, and after a de novo

determination upon the record pursuant to Fed. R. Civ. P. 72(b), the Court accepts as its own the

recommended decision to deny Plaintiff’s Motion to Proceed in forma pauperis (Doc. 13), and to

dismiss this case without prejudice under 28 U.S.C. § 1915(e)(2)(B).

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff Chaya Jones’ Motion

to Proceed in forma pauperis (Doc. 3) is denied in accordance with the April 17, 2019, Report

and Recommendation (Doc. 13). This case is hereby dismissed without prejudice.

       IT IS SO ORDERED.

       Dated: May 6, 2019

                                                  S/ Julie A. Robinson
                                                  JULIE A. ROBINSON
                                                  CHIEF UNITED STATES DISTRICT JUDGE
